Citation Nr: 1624875	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for thoracic spine strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to May 2006.

The appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Affairs (Board) from a December 2008 rating decision of the VA Regional Office (RO) in Augusta, Maine.  The Detroit, Michigan RO otherwise has jurisdiction of the claim.

The Veteran was afforded a videoconference hearing at the RO in January 2013 before the undersigned Veterans Law Judge.  The transcript is of record.

This case was remanded by Board decision in September 2014.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with her service-connected thoracic spine disorder are more severely disabling than reflected by the currently assigned disability evaluation and has warranted a higher rating since the inception of the claim. 

Review of the record discloses that this case was previously remanded to schedule the Veteran for a physical examination and to request that she submit authorization to retrieve records from physicians whom she testified had been treating her for thoracic spine symptomatology.  The record reflects that correspondence sent to her in October 2014 was returned on account of a bad address.  Information on the Veteran was subsequently obtained showing a more recent address and VA once again sent a letter to her advising her of the above.  This correspondence does not appear to have been returned.  However, there has been no response from the Veteran to the request to secure private medical records to date, and she failed to report for VA examination rescheduled for March 2015.  No reason was given for her failure to appear.  It is noted that a supplemental statement of the case, notifying her of her failure to report was returned as undeliverable.

In a May 2016 Written Brief Presentation, the Veteran's Representative maintains that there is a possibility that the Veteran did not receive notification of the examination, given the history of returned mail in the record.  It is requested that the case be remanded again to reschedule her for a new VA spine examination at her most recent address of record.  The Representative also requests that the Veteran also be sent new VA forms 21-4142 to authorize retrieval of private treatment records. 

The record reflects that the appellant most recently underwent a VA examination of the thoracic spine in March 2011.  As such, as of this writing, it has been more than five years since she was last evaluated for VA compensation and pension purposes.  The Board would point out, however, that although there is no requirement for the Veteran to be rescheduled for an examination that she failed to report to without showing good cause, the Board will afford her another opportunity to appear for VA examination based on her Representative's request and apparent confusion as to the mailing address.  The appellant is hereby notified that it is her responsibility to report for the scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for VA examination without good cause may include denial of her claim. See 38 C.F.R. § 3.158, 3.655 (2015).  Under the circumstances, the Board will provide the Veteran a final opportunity to report for a current VA examination.  

Review of the record also discloses that the appellant appears to continue to receive VA outpatient treatment and the most recent records date through September 2014.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, pertinent records dating from October 2014 should be requested and associated with the electronic record. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran's representative and request an up-to-date address for the appellant.  Other attempts might also be made to determine a current address, such as contacting the financial organization where benefits are sent.  All attempts to verify the Veteran's address should be documented.

2.  Thereafter, contact the Veteran and request that she provide authorization identifying the names and addresses of all providers, including a neurosurgeon and pain doctor, who have treated her thoracic spine disability.  After securing the necessary releases, the RO should request this information and associate it with the claims folder.  The letter to the appellant and the attempt to secure records must be documented in the claims folder.  Appellant is also notified that she may seek out those records and submit them to VA.

3.  Retrieve any pertinent VA outpatient records dating from October 2014 through the present and associate with the claims folder.  All attempts to request the records should be documented. 

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate VA examiner to evaluate the severity of service-connected thoracic spine disability.  [A copy of the letter sent to the Veteran in this regard should be included in the claims file.]  The examiner must be provided access to the appellant's Virtual VA/VBMS file.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected back disorder, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  Any radiculopathy should also be detailed as it affects either the upper or lower extremities.  If none is found, that should also be documented.  If the appellant fails to report for this examination, the claims folder should contain certification from the scheduling facility that the letter notifying her of the examination was not returned as undeliverable.

5.  After taking any further development deemed appropriate, readjudicate the claim.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


